
	
		IIA
		112th CONGRESS
		2d Session
		S. J. RES. 46
		IN THE SENATE OF THE UNITED STATES
		
			June 28, 2012
			Mr. Rubio (for himself,
			 Mr. Blunt, Mr.
			 Chambliss, Mr. Cornyn,
			 Mr. DeMint, Mrs. Hutchison, Mr.
			 Inhofe, Mr. Lee,
			 Mr. Nelson of Florida,
			 Mr. Paul, Mr.
			 Risch, and Mr. Thune)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on
			 Finance
		
		JOINT RESOLUTION
		Providing for congressional disapproval
		  under chapter 8 of title 5, United States Code, of the rules submitted by the
		  Department of the Treasury and the Internal Revenue Service relating to the
		  reporting requirements for interest that relates to deposits maintained at
		  United States offices of certain financial institutions and is paid to certain
		  nonresident alien individuals.
	
	
		Now, therefore, be it
		
	
		That the Congress disapproves the
			 rules submitted by the Department of the Treasury and the Internal Revenue
			 Service relating to the reporting requirements for interest that relates to
			 deposits maintained at United States offices of certain financial institutions
			 and is paid to certain nonresident alien individuals (published at 77 Fed. Reg.
			 23391 (April 19, 2012)), and that such rules shall have no force or
			 effect.
		
